Citation Nr: 0519825	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely Substantive Appeal was received by VA on 
the issue of entitlement to service connection for a right 
ear defective hearing disability with tinnitus.

2.  Entitlement to service connection for a right ear 
defective hearing disability with tinnitus, claimed as due to 
residuals of right ear otitis media with mastoiditis.


REPRESENTATION

Appellant represented by:	Steven M. Werner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1949 to August 
1950.  Prior to that, he was a National Guard member from 
September to November 1949.  

This matter came before the Board of Veterans' Appeals 
(Board) from appellant's disagreement with a May 2001 rating 
decision by the Los Angeles, California, Regional Office 
(RO), which, in part, denied service connection for a right 
ear defective hearing disability with tinnitus, claimed as 
due to residuals of right ear otitis media with mastoiditis.  
Later, the appellant appealed a May 2003 determination 
announced in a May 2003 Statement of the Case that a timely 
Substantive Appeal had not been filed with respect to that 
May 2001 rating decision.  Although subsequently, appellant 
expressed timely disagreement with a November 2004 rating 
decision, which determined that new and material evidence had 
not been received to reopen that service connection claim, 
the Board in the decision herein has determined that a timely 
Substantive Appeal was received by VA on the underlying May 
2001 rating decision's denial of said right ear disability 
claim.  Accordingly, since the question concerning finality 
involving that right ear disability service connection claim 
is now moot, that service connection issue will be addressed 
on a de novo basis in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board also notes that service connection for left ear 
hearing loss and tinnitus was also the subject of the January 
2002 Statement of the Case.  However, a review of the 
appellant's substantive appeal, and other communications from 
him, compels the conclusion that he is not appealing this 
issue, and thus it will not be addressed herein.


FINDINGS OF FACT

1.  The appellant expressed timely disagreement with a May 
2001 rating decision which, in part, denied service 
connection for a right ear defective hearing disability with 
tinnitus, claimed as residuals of right ear otitis media with 
mastoiditis.  

2.  After the RO issued a January 2002 Statement of the Case 
addressing that right ear disability service connection 
issue, appellant filed a July 2002 Substantive Appeal that 
was received by VA on August 1, 2002.  

3.  It is at least as likely as not that based on competent 
evidence, appellant did not receive that January 2002 
Statement of the Case until July 2002.


CONCLUSION OF LAW

A July 2002 Substantive Appeal addressing a May 2001 rating 
decision's denial of service connection for a right ear 
defective hearing disability with tinnitus, claimed as 
residuals of right ear otitis media with mastoiditis, was 
timely filed.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 
C.F.R. §§ 3.103, 20.200, 20.302(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein on the question of 
whether a timely Substantive Appeal was received by VA on the 
issue of entitlement to service connection for a right ear 
defective hearing disability with tinnitus, it is obvious no 
additional development is necessary, since this represents a 
complete grant on that timeliness issue.  The provisions of 
38 C.F.R. § 20.202 (2004) state, in pertinent part:

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or 
correspondence containing the necessary 
information....  The Substantive Appeal 
should set out specific arguments 
relating to errors of fact or law made by 
the agency of original jurisdiction in 
reaching the determination, or 
determinations, being appealed....  The 
Board will construe such arguments in a 
liberal manner for purposes of 
determining whether they raise issues on 
appeal....  Proper completion and filing of 
a Substantive Appeal are the last actions 
the appellant needs to take to perfect an 
appeal.

With respect to time limits for filing a Substantive Appeal, 
or response to a Statement of the Case, the provisions of 38 
C.F.R. § 20.302(b) state, in pertinent part: "a Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends 
later...."

A perfected appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

It is uncontroverted that appellant expressed timely 
disagreement with a May 2001 rating decision, which denied 
service connection for a right ear defective hearing 
disability with tinnitus, claimed as residuals of right ear 
otitis media with mastoiditis.  After the RO issued a January 
2002 Statement of the Case to appellant, a VA Form 9 
"Substantive Appeal" dated in July 2002 was received by VA 
in August 2002.  Also, the notice accompanying the January 
2002 Statement of the Case correctly listed appellant's last 
known address of record and had a handwritten January 11, 
2002 date of mailing marked on that notice letter.  

The negative evidence on this point in controversy includes 
the fact that there is a presumption of regularity that 
attends the administrative functions of government, and that 
ordinarily it would be presumed that a correctly addressed 
and mailed Statement of the Case should have been received by 
a veteran within a reasonably brief period of time, days, not 
months, after it was mailed.  However, a presumption of 
regularity is rebuttable by clear and convincing evidence to 
the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

Appellant is not contending that he did not receive the 
January 2002 Statement of the Case, but rather just that it 
was not delivered promptly to his address until approximately 
five months after mailing.  The positive evidence includes 
the fact that it is commonly known delivery of mail is 
subject to many steps in a complicated process involving, in 
part, sorting by machines, and actual hand delivery of the 
mail to the proper residence; and mistakes occasionally occur 
in that process that may adversely affect mail delivery 
timeliness.  Apparently, appellant did not retain the 
envelope in which the January 2002 Statement of the Case was 
sent, which could potentially have shed light upon the 
controversy at issue.  

Appellant and his spouse have contended and testified under 
oath that it is their recollection the January 2002 Statement 
of the Case was not delivered by mail to them until July 
2002, approximately five months after it was mailed to them.  
They are competent to testify as to the date the mail was 
delivered, since it involves a matter within their personal 
knowledge.  As the United States Court of Appeals for 
Veterans Claims (Court) stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  

With resolution of all reasonable doubt in appellant's favor, 
the Board concludes that it is at least as likely as not that 
based on competent evidence, appellant did not receive that 
January 2002 Statement of the Case until July 2002.  
Consequently, since appellant filed a July 2002 Substantive 
Appeal within 60-days of the tolled receipt of that January 
2002 Statement of the Case, his Substantive Appeal was timely 
filed.  




ORDER

The Substantive Appeal filed in connection with a May 2001 
rating decision, which denied service connection for a right 
ear defective hearing disability with tinnitus, was filed in 
a timely manner.  To this extent, the appeal is allowed.  


REMAND

With respect to the issue of service connection for a right 
ear defective hearing disability with tinnitus, claimed as 
due to residuals of right ear otitis media with mastoiditis, 
which will be decided on a de novo basis, additional 
evidentiary development appears necessary for the following 
reasons.

Initial review of the evidentiary record indicates that 
according to appellant's service medical records, in April 
1950, after basic training and just prior to overseas 
assignment, he sought medical treatment and a perforated 
right eardrum with discharge from the ear was detected.  A 
history was reported for clinical purposes that he had had 
frequent colds, earaches, and drainage from the ear since 
childhood; had received treatment with ear drops by many 
physicians prior to service; and had known that he had the 
perforation since age nine.  He was treated and diagnosed for 
severe, chronic, suppurative right otitis media with 
secondary moderate, chronic, sclerosing right mastoiditis and 
secondary conductive-type right ear deafness.  A subsequent 
May 1950 military medical board report determined that he was 
unfit for service due to said ear disability; and that it 
existed prior to service and was not permanently aggravated 
by service.  

Appellant argues, in essence, that his right ear disability 
did not pre-exist service.  Alternatively, it is asserted 
that even if that right ear disability had pre-existed 
service, it was aggravated by service, including acoustic 
trauma from firing weapons.  He contends and has testified 
that although he was examined for service entrance, his ears 
were not specifically tested.  

Initial review of the evidentiary record indicates that no 
National Guard medical records (including any entrance 
examination) or active service entrance examination reports 
are currently associated with the claims folders; and it is 
unclear whether the RO has specifically sought such records.  
Such records, if in fact existent and available, might 
potentially be of significant probative value as to the issue 
in controversy concerning whether any right ear disability 
pre-existed service.  

Although a March 2001 VA fee-basis ear, nose, and 
throat/audiologic examination included an impression that 
appellant's defective hearing disability was likely related 
to ear infection and mastoiditis that began in service, the 
examiner did not indicate whether the claims file or service 
medical records had been reviewed.  It is the Board's opinion 
that another VA medical opinion should be rendered that 
adequately addresses the issue in controversy.  Such medical 
opinion may prove beneficial in resolving the service 
connection appellate issue.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq., (West 2002) became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although appellant was issued a July 2004 
VCAA notice on the right ear disability service connection 
issue, this addressed the issue on the basis of finality, 
since the RO had adversely decided the Substantive Appeal 
timeliness issue.  Since the Board's decision herein has 
allowed the Substantive Appeal timeliness issue, the RO 
should issue appellant an appropriate VCAA letter addressing 
the right ear disability service connection issue on the 
merits. 




Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issue involving service 
connection for a right ear defective 
hearing disability with tinnitus, 
claimed as due to residuals of right 
ear otitis media with mastoiditis, 
including which evidence is to be 
provided by the appellant, and which 
by VA.  The RO must review the 
claims folders and ensure that all 
VCAA notice obligations have been 
satisfied with respect to the 
appellate issue, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio, supra., and the VCAA.  

2.  The RO should request the 
appellant's National Guard unit, 
service department, the National 
Personnel Records Center (NPRC), 
and/or any other appropriate 
organization, to (a) search for any 
National Guard medical records, 
particularly any entrance 
examination that may have been 
conducted approximately in September 
1949, and (b) search for any active 
service entrance examination that 
may have been conducted 
approximately in November 1949.  Any 
such records obtained should be 
associated with the claims folders.  
In the event that records are 
unavailable, this should be so noted 
in the claims folder.

3.  The RO should arrange for a VA 
otolaryngologist (ENT) and/or 
audiologist to review the claims 
folders and opine regarding the 
following:

A.  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that any right 
ear disability was causally or 
etiologically related to military 
service (i.e., did any chronic right 
ear disorder have an in-service 
onset)?  

B.  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that any right 
ear disability preexisted military 
service and, if so, did such 
disability undergo a permanent 
increase in severity during service 
beyond natural progression of the 
underlying disease process?

The ENT and/or audiologist should 
adequately summarize the relevant 
medical history and clinical 
findings, and provide adequate 
reasons for the medical conclusions 
reached.  If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon in the report(s).

4.  The RO should review any 
additional evidence and readjudicate 
the appellate issue involving 
service connection for a right ear 
defective hearing disability with 
tinnitus, claimed as due to 
residuals of right ear otitis media 
with mastoiditis, under all 
appropriate statutory and regulatory 
provisions and legal theories.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


